Case 3:18-cv-01929-VLB Document 38-12 Filed 09/16/19 Page 1 of 5




                   EXHIBIT J
        Case 3:18-cv-01929-VLB Document 38-12 Filed 09/16/19 Page 2 of 5



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

KEZLYN MENDEZ                                     CIVIL NO. 3:18-CV-1929(VLB)

        V.

MULLIGAN, ET AL.                                  SEPTEMBER 16, 2019

                           DECLARATION OF SARA OSLE

         The undersigned hereby deposes and says:

1.      I am over the age of eighteen years and I believe in the obligations of an

oath.

2.      The foregoing statement is based upon my personal knowledge.

3.      I started my employment with the Department of Correction in 2014 as a

Correctional Food Service Supervisor 1 Trainee.

4.      On April 21, 2016, I transferred to MacDougall Walker Correctional

Institution.

5.      I was promoted, on June 13, 2016, to my current title of Correctional Food

Service Supervisor 2 "CFSS2".

6.      I supervise the second shift kitchen staff.

7.      As a CFSS2 my duties includes, but is not limited to, : supervise inmates

and/or staff in preparation, cooking, retherming and serving of food; instruct and

train inmates and/or staff in proper methods and practices for food preparation

including special diets, service and maintenance and/or sanitation of equipment

and kitchen areas; oversee storage, rotation and security of food and supplies;

supervise cleaning, sanitation and maintenance of kitchen and equipment; keep

records and makes reports; maintain discipline and security measures; may
         Case 3:18-cv-01929-VLB Document 38-12 Filed 09/16/19 Page 3 of 5



prepare staff and inmate work schedules; may give input for staff performance

evaluations; may physically restrain inmates, quell disturbances or otherwise

assist custodial forces in emergencies; performs related duties as required.

8.       I am familiar with inmate Kezlyn Mendez #329751.

9.       In August of 2017, Kezlyn Mendez #329751 started as a kitchen worker on

the second shift.

10.      Inmate Mendez was confrontational, manipulative and exhibited a poor

attitude.

11.      Inmate Mendez lacked productivity and struggled with taking direction from

women.

12.      Mendez never approached me about a transfer to the second shift.

13.      I was not happy with the decision to place him on the second shift because

of his work ethic and reluctance to follow instruction.

14.      I heard about an apology letter that Mendez had given to CFSS2 Rossi.

15.      I did not inject myself into whatever happened between inmate Mendez and

•CFSS2 Rossi.

16.      I never observed the apology letter displayed in the kitchen or heard that it

had been posted in the kitchen.

17.      I have no knowledge of inappropriate or retaliatory conduct by CFSS2

Rossi towards the plaintiff.

18.      I did not insert myself into concerns the plaintiff had with other kitchen

staff.




                                           2
      Case 3:18-cv-01929-VLB Document 38-12 Filed 09/16/19 Page 4 of 5



19.   I did not discuss CFSS2 Rossi with the plaintiff or refer to inmate Mendez

as a snitch.

20.   Although the plaintiff was not easy to work with, I never prevented from

working with me on the second shift.

21.   The staffing needs of the kitchen fluctuate. Every effort is made to give all

kitchen employees work hours.

22.   I was not involved with the plaintiff's placement in the restrictive housing

unit or transfer from MacDougall Walker Correctional Institution.

23.   My interaction with inmate Mendez, while problematic at times never

resulted in the issuance of a disciplinary report.




                                          3
    Case 3:18-cv-01929-VLB Document 38-12 Filed 09/16/19 Page 5 of 5


                                 DECLARATION

      I, Sara Osle, pursuant to Conn. Gen. Stat. §1-24a and 28 U.S.C. §1746,

declare under the pains and penalties of perjury that the foregoing is true and

accurate to tj e.best of my kn wiedge and belief.


                                                              q\13 1-01C1
      Sara Osle                                             Date




                                        4
